826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dennis Lee MAXBERRY, Plaintiff-Appellant,v.SPENDTHRIFT UNION for the UNIVERSITY OF KENTUCKY, Defendant-Appellee.
No. 87-5139
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1987.

ORDER
Before MERRITT and RYAN, Circuit Judges, and CONTIE, Senior Circuit Judge.


1
This pro se plaintiff seeks review of an order of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and plaintiff's brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the magistrate's report and recommendation and the district court's order, its final order entered January 22, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.